Opinions,
Mr. Justice Williams:
The proceeding in the court beloAV, Avhich the plaintiffs seek to review in this court, is an order quashing a writ of foreign attachment. A motion to quash a Avrit, like one to set aside the service or to amend a return, or to set aside a verdict, and the like, is addressed to the discretion of the court, and the exercise of that discretion is not reviewable on a writ of error. The affidavits or depositions on which the order is made are no *234part of the record: Brown v. Ridgway, 10 Pa. 42. There is no method for excepting to their admission by bill, so as to get them upon the record. The power exercised in this class of cases is necessarily a discretionary one, and cannot be supervised by this court for that reason. As the record before us shows no judgment or decree to which a writ of error lies,
This writ is quashed.
The record brought up by the writ of certiorari in this case is brief and simple. It shows that a writ of foreign attachment was regularly issued at the suit of the plaintiffs in error against the defendants in error, and the sheriff’s return thereon. It also shows a motion to quash, and the order of the court below quashing the writ. Beyond this we have nothing on the record. The assignments of error relate to the action of the court in mailing the order quashing the attachment, and allege that the evidence before the court was insufficient to justify the order. But the evidence is not before us. It is true that it is printed in the paper-book of the plaintiffs in error, but as it is no part of the record, we cannot look into it: Brown v. Ridgway, 10 Pa. 42; Bain v. Funk, 61 Pa. 185. It was taken not to be submitted to a jury, but simply for the information of the court upon a motion for summary relief addressed to the discretion of the court. No bill of exceptions can be taken to its admission in such a ease: Bain v. Funk, supra.
If the evidence could be treated as properly before us, still we could not consider the assignments of error, for the evidence was received by the court in a matter resting entirely in its discretion. We cannot review the ordinary exercise of discretionary powers by the court. If we should attempt that, there would be no discretionary power left to the lower courts. In disposing of exceptions to the service of a writ of summons or attachment, in the continuance of causes, and in many other things, this power of the court is indispensable to the proper conduct of the business before it. As was said by Gibson, J., in the Union Canal Co. v. Keiser, 19 Pa. 137, motions addressed “ to the discretion of a judge are determinable by him exclusively, for we would be incompetent to judge how far he ought to have believed the witnesses.” But the precise point raised by the plaintiffs in error has been distinctly ruled against *235them by this court, and it has been held that the action of the court below on a motion to quash a writ of foreign attachment is not the subject of review: Lindsley v. Malone, 23 Pa. 24; Brown v. Ridgway, 10 Pa. 42.
Confining our attention to the record before us, and we cannot look beyond it, wo see no error appearing upon it, and none has been suggested to us.
The proceedings of the court below are therefore affirmed.